 

 

Exhibit 10.1

 

HEXCEL CORPORATION

 

SECOND AMENDMENT
TO CREDIT AGREEMENT

 

This SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is dated as of
May 30, 2008, and entered into by and between Hexcel Corporation, a Delaware
corporation (“Company”) and Deutsche Bank Trust Company Americas, as
administrative agent for Lenders (“Administrative Agent”), and, for purposes of
Section 5 hereof, the Guarantors (as defined in Section 5 hereof) listed on the
signature pages hereof, and is made with reference to that certain Credit
Agreement, dated as of March 1, 2005, by and among Company, the financial
institutions party thereto from time to time (“Lenders”) and Administrative
Agent, as amended by the First Amendment, dated as of December 5, 2006 (as so
amended, the “Credit Agreement”).  Capitalized terms used herein without
definition shall have the same meanings herein as set forth in the Credit
Agreement.

 

RECITALS

 

WHEREAS, subsection 2.10 of the Credit Agreement permits the Company to request
Incremental Term Loan Commitments and/or Incremental Revolving Loan Commitments
from time to time in an aggregate amount not to exceed the Incremental Amount;

 

WHEREAS, the Company has requested Incremental Term Loan Commitments consisting
of Other Term Loans pursuant to a Notice of Borrowing delivered at least three
Business Days in advance of the Second Amendment Effective Date (as defined
below);

 

WHEREAS, the Incremental Term Lenders listed on the signature pages to the
Incremental Assumption Agreement dated as of the date hereof (the “Tranche C
Incremental Assumption Agreement”), at the request of the Company, have agreed
to extend certain credit facilities to the Company, upon the terms and subject
to the conditions contained herein, in the Tranche C Incremental Assumption
Agreement and in the Amended Agreement (as defined below);

 

WHEREAS, subsections 2.10 and 10.6 of the Credit Agreement provide that the
Credit Agreement shall be deemed amended to the extent necessary to reflect the
existence and terms of any Incremental Term Loan Commitments and/or Incremental
Revolving Loan Commitments evidenced by an Incremental Assumption Agreement, and
that any such deemed amendment may be memorialized in writing by Administrative
Agent with Company’s consent and furnished to the other parties to the Credit
Agreement; and

 

WHEREAS, Company and Administrative Agent desire to amend the Credit Agreement
to memorialize such deemed amendment as set forth below;

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

 

 

 

 

--------------------------------------------------------------------------------


 

 

Section 1.

 

AMENDMENTS TO THE CREDIT AGREEMENT

 

             1.1           Amendments to Section 1:  Definitions

 

Subsection 1.1 of the Credit Agreement is hereby amended by adding thereto the
following definitions:

 

“OID” has the meaning assigned to that term in subsection 2.10B.

 

“Second Amendment” means that certain Second Amendment to Credit Agreement dated
as of May 30, 2008, by and between Company and Administrative Agent.

 

“Second Amendment Effective Date” has the meaning assigned to that term in the
Second Amendment.  For the avoidance of doubt, the Second Amendment Effective
Date constitutes an Increased Amount Date for all purposes of this Agreement and
the other Loan Documents.

 

“Tranche C Term Loan Commitment” means the commitment of a Lender to make a
Tranche C Term Loan to Company pursuant to subsection 2.1A(v), and “Tranche C
Term Loan Commitments” means such commitments of all Lenders in the aggregate. 
For the avoidance of doubt, the Tranche C Term Loan Commitments constitute
Incremental Term Loan Commitments under subsection 2.10 for all purposes of this
Agreement and the other Loan Documents.

 

“Tranche C Term Loan Maturity Date” means April 1, 2012.  For the avoidance of
doubt, the Tranche C Term Loan Maturity Date constitutes an Incremental Term
Loan Maturity Date for all purposes of this Agreement and the other Loan
Documents.

 

“Tranche C Term Loans” means the Loans made by Lenders to Company pursuant to
subsection 2.1A(v).  For the avoidance of doubt, the Tranche C Term Loans
constitute a tranche of Incremental Term Loans and Other Term Loans under
subsection 2.10 for all purposes of this Agreement and the other Loan Documents.

 

“Tranche C Term Notes” means any promissory notes of Company issued pursuant to
subsection 2.1E to evidence the Tranche C Term Loans of any Lenders,
substantially in the form of Exhibit XV annexed hereto.

 

1.2          Amendments to Section 2:  Amounts and Terms of Commitments and
Loans

 

A.            Commitments.  Subsection 2.1A of the Credit Agreement is hereby
amended by adding the following new subsection 2.1A(v) at the end thereof:

 

“(v)         Tranche C Term Loans.  Each Lender that has a Tranche C Term Loan
Commitment severally agrees to lend to Company on the Second Amendment Effective
Date an amount not exceeding its Pro Rata Share of the aggregate amount of the
Tranche C Term Loan Commitments to be used for the purposes identified in
subsection 2.5A(iii).  The amount of each Lender’s Tranche C Term Loan
Commitment is set forth opposite its name on Schedule 2.1 to the Second
Amendment and the

 

 

 

 

2

--------------------------------------------------------------------------------


 

 

aggregate amount of the Tranche C Term Loan Commitments is $80,000,000; provided
that the amount of the Tranche C Term Loan Commitment of each Lender shall be
adjusted to give effect to any assignment of such Tranche C Term Loan Commitment
pursuant to subsection 10.1B; and provided further, that the Tranche C Term
Loans shall be borrowed with OID of 0.50%.  Each Lender’s Tranche C Term Loan
Commitment shall expire immediately and without further action on May 30, 2008,
if the Tranche C Term Loans are not made on or before that date.  Company may
make only one borrowing under the Tranche C Term Loan Commitments.  Amounts
borrowed under this subsection 2.1A(v) and subsequently repaid or prepaid may
not be reborrowed.  For purposes of subsection 2.10, the Tranche C Term Loan
Commitments shall constitute Incremental Term Loan Commitments, the Tranche C
Term Loans shall constitute a tranche of Other Term Loans, and the borrowing of
the Tranche C Term Loans shall constitute a utilization of the Incremental
Amount.  This subsection 2.1A(v) is intended to be a more particular exposition
of the provisions of subsection 2.1A(iv) as applied to the Tranche C Term Loan
Commitments established pursuant to the Incremental Assumption Agreement
executed and delivered on the date of the Second Amendment.”

 

B.            Optional Notes.  Subsection 2.1E of the Credit Agreement is hereby
amended by adding the following sentence at the end thereof:

 

“In the case of promissory notes executed and delivered to evidence Incremental
Term Loans constituting Tranche C Term Loans, such promissory notes shall be
Tranche C Term Notes in substantially the form of Exhibit XV annexed hereto,
with appropriate insertions.”

 

C.            Rate of Interest.  Subsection 2.2A of the Credit Agreement is
hereby amended by adding the following text immediately following the second
full sentence of the first paragraph of such subsection:

 

“Subject to the provisions of subsections 2.2E, 2.6 and 2.7, each Tranche C Term
Loan shall bear interest on the unpaid principal amount thereof from the date
made through maturity at a rate determined by reference to the Eurodollar Rate.”

 

D.            Rate of Interest.  Subsection 2.2A of the Credit Agreement is
hereby further amended by deleting the table contained in
subsection 2.2A(ii) and inserting the following table in lieu thereof:

 

“

 

 

 

Consolidated
Leverage Ratio

 

Eurodollar Rate
Margin

 

Base
Rate Margin

 

Greater than or equal to:

 

2.00:1.00

 

2.125

%

1.125

%

Less than:

 

2.00:1.00

 

1.875

%

0.875

%

 

”.

 

 

 

 

3

--------------------------------------------------------------------------------


 

 

E.             Rate of Interest.  Subsection 2.2A(ii) of the Credit Agreement is
hereby further amended by the following text immediately before the “.” at the
end thereof:

 

; and provided further that, for the period from and including the Second
Amendment Effective Date to but excluding the next succeeding Business Day
following the receipt by Administrative Agent of the Compliance Certificate for
the fiscal period ending December 31, 2008, the applicable margin for the
Tranche B Term Loans that are Eurodollar Rate Loans shall be 2.125% per annum
and for Tranche B Term Loans that are Base Rate Loans (as a consequence of any
mandatory conversion from a Eurodollar Rate Loan pursuant to subsections 2.2E or
2.6 or otherwise under this Agreement) shall be 1.125% per annum.”

 

F.             Rate of Interest.  Subsection 2.2A of the Credit Agreement is
hereby further amended by adding the following new subsection 2.2A(vi) at the
end thereof:

 

“(vi)        Subject to the provisions of subsections 2.2E, 2.2G and 2.7, the
Tranche C Term Loans shall bear interest through maturity as follows:

 

                (a)           if a Base Rate Loan (as a consequence of any
mandatory conversion from a Eurodollar Rate Loan pursuant to subsections 2.2E or
2.6 or otherwise under this Agreement), then at the sum of the Base Rate plus
the Base Rate Margin set forth in the table below opposite the applicable
Consolidated Leverage Ratio for the four Fiscal Quarter period for which the
applicable Compliance Certificate has been delivered pursuant to subsection
6.1(iv); or

 

                (b)           if a Eurodollar Rate Loan, then at the sum of the
Eurodollar Rate plus the Eurodollar Rate Margin set forth in the table below
opposite the applicable Consolidated Leverage Ratio for the four Fiscal Quarter
period for which the applicable Compliance Certificate has been delivered
pursuant to subsection 6.1(iv):

 

 

 

Consolidated
Leverage Ratio

 

Eurodollar Rate
Margin

 

Base
Rate Margin

 

Greater than or equal to:

 

2.00:1.00

 

2.50

%

1.50

%

Less than:

 

2.00:1.00

 

2.25

%

1.25

%

 

provided that, for the period from and including the Second Amendment Effective
Date to but excluding the next succeeding Business Day following the receipt by
Administrative Agent of the Compliance Certificate for the fiscal period ending
December 31, 2008, the applicable margin for the Tranche C Term Loans that are
Eurodollar Rate Loans shall be 2.50% per annum and for Tranche C Term Loans that
are Base Rate Loans (as a consequence of any mandatory conversion from a
Eurodollar Rate

 

 

 

 

4

--------------------------------------------------------------------------------


 

 

Loan pursuant to subsections 2.2E or 2.6 or otherwise under this Agreement)
shall be 1.50% per annum.  This subsection 2.2A(vi) is intended to be a more
particular exposition of the provisions of subsection 2.2A(v) as applied to the
Tranche C Term Loans.”

 

G.            Scheduled Payments of Term Loans.  Subsection 2.4A of the Credit
Agreement is hereby amended by adding the following new subsection 2.4A(iii) at
the end thereof:

 

“(iii)        Scheduled Payments of Tranche C Term Loans.  Company shall make
principal payments on the Tranche C Term Loans in installments on the dates and
in the amounts set forth below:

 

Date

 

Scheduled Repayment

 

September 1, 2008

 

$

200,000

 

December 1, 2008

 

$

200,000

 

March 1, 2009

 

$

200,000

 

June 1, 2009

 

$

200,000

 

September 1, 2009

 

$

200,000

 

December 1, 2009

 

$

200,000

 

March 1, 2010

 

$

200,000

 

June 1, 2010

 

$

200,000

 

September 1, 2010

 

$

200,000

 

December 1, 2010

 

$

200,000

 

March 1, 2011

 

$

200,000

 

June 1, 2011

 

$

200,000

 

September 1, 2011

 

$

19,400,000

 

December 1, 2011

 

$

19,400,000

 

March 1, 2012

 

$

19,400,000

 

April 1, 2012

 

$

19,400,000

 

Total:

 

$

80,000,000

 

 

; provided that the scheduled installments of principal of the Tranche C Term
Loans set forth above shall be reduced in connection with any voluntary or
mandatory prepayments of the Tranche C Term Loans in accordance with
subsection 2.4B(iv); and provided, further that the Tranche C Term Loans and all
other amounts owed hereunder with respect to the Tranche C Term Loans shall be
paid in full no later than the Tranche C Term Loan Maturity Date, and the final
installment payable by Company in respect of the Tranche C Term Loans on such
date shall be in an amount, if such amount is different from that specified
above, sufficient to repay all amounts owing by Company under this Agreement
with respect to the Tranche C Term Loans.  This subsection 2.4A(iii) is intended
to be a more particular exposition of the provisions of subsection 2.4A(ii) as
applied to the Tranche C Term Loans.”

 

 

 

 

 

5

--------------------------------------------------------------------------------


 

 

H.            Prepayments and Reductions in Revolving Loan Commitment Amount. 
Subsection 2.4B(iv)(a) of the Credit Agreement is hereby amended by deleting the
last sentence of such subsection and inserting the following text in lieu
thereof:

 

“Any voluntary prepayments of the Term Loans pursuant to
subsection 2.4B(i) shall be applied to prepay the Tranche B Term Loans and the
Tranche C Term Loans on a pro rata basis.  The portion of each such voluntary
prepayment that is applied to prepay the Tranche B Term Loans shall be applied
to reduce scheduled installments of principal of the Tranche B Term Loans set
forth in subsection 2.4A(i) for the next succeeding four Fiscal Quarters in
direct order of maturity and thereafter to reduce each of the remaining
scheduled installments of principal of the Tranche B Term Loans set forth in
subsection 2.4A(i) on a pro rata basis.  The portion of each such voluntary
prepayment that is applied to prepay the Tranche C Term Loans shall be applied
to reduce scheduled installments of principal of the Tranche C Term Loans set
forth in subsection 2.4A(iii) for the next succeeding four Fiscal Quarters in
direct order of maturity and thereafter to reduce each of the remaining
scheduled installments of principal of the Tranche C Term Loans set forth in
subsection 2.4A(iii) on a pro rata basis.”

 

I.              Prepayments and Reductions in Revolving Loan Commitment Amount. 
Subsection 2.4B(iv)(c) of the Credit Agreement is hereby amended by deleting
such subsection in its entirety and inserting the following text in lieu
thereof:

 

                “(c)         Application of Mandatory Prepayments of Term Loans
to Tranche B Term Loans and the Scheduled Installments of Principal Thereof and
to Tranche C Term Loans and the Scheduled Installments of Principal Thereof. 
Except as provided in subsection 2.4D, any mandatory prepayments of the Term
Loans pursuant to subsection 2.4B(iii) shall be applied to prepay the Tranche B
Term Loans and the Tranche C Term Loans on a pro rata basis.  The portion of
each such mandatory prepayment that is applied to prepay the Tranche B Term
Loans shall be applied on a pro rata basis to each scheduled installment of
principal of the Tranche B Term Loans set forth in subsection 2.4A(i) that is
unpaid at the time of such prepayment.  The portion of each such mandatory
prepayment that is applied to prepay the Tranche C Term Loans shall be applied
on a pro rata basis to each scheduled installment of principal of the Tranche C
Term Loans set forth in subsection 2.4A(iii) that is unpaid at the time of such
prepayment.”

 

J.             Prepayments and Reductions in Revolving Loan Commitment Amount. 
Subsection 2.4B(iv)(d) of the Credit Agreement is hereby amended by inserting
the text “, Tranche C Term Loans” immediately following the text “Tranche B Term
Loans”.

 

K.            Use of Proceeds.  Subsection 2.5A of the Credit Agreement is
hereby amended by adding the following new subsection 2.5A(iii) at the end
thereof:

 

 

 

 

6

--------------------------------------------------------------------------------


 

 

“(iii)        The proceeds of the Tranche C Term Loans incurred on the Second
Amendment Effective Date shall be applied by Company for working capital and
other general corporate purposes (including, without limitation, capital
expenditures, repayment of Indebtedness, and payment of fees and expenses in
connection with the Second Amendment and the borrowing of Incremental Term Loans
on the Second Amendment Effective Date).”

 

1.3          Amendments to Section 4:  Conditions to Loans and Letters of Credit

 

A.            Conditions to Tranche C Term Loans on Second Amendment Effective
Date.  Section 4 of the Credit Agreement is hereby amended by adding the
following new subsection 4.5 at the end thereof:

 

“4.5                         Conditions to Tranche C Term Loans on Second
Amendment Effective Date.

 

The obligations of Lenders to make the Tranche C Term Loans on the Second
Amendment Effective Date are, in addition to the conditions precedent specified
in subsection 4.3, subject to prior or concurrent satisfaction of the conditions
precedent specified in Section 2 of the Second Amendment.”

 

1.4          Amendments to Section 10:  Miscellaneous

 

Subsection 10.1B(i) of the Credit Agreement is hereby amended (i) by inserting
the text “or Exhibit XV” immediately following the text “Exhibit V” and (ii) by
inserting the text “and/or outstanding Tranche C Term Loans” immediately
following the text “and/or outstanding Tranche B Term Loans”.

 

1.5          Amendments to Schedules

 

Schedule 2.1 to the Credit Agreement is hereby amended by adding thereto the
information set forth on Schedule 2.1 to this Amendment.

 

1.6          Amendments to Exhibits

 

The Credit Agreement is hereby amended by adding a new Exhibit XV thereto in the
form of Exhibit XV to this Amendment.

 

Section 2.                                          CONDITIONS TO EFFECTIVENESS

 

Section 1 of this Amendment shall become effective only upon the satisfaction of
all of the following conditions precedent (the date of satisfaction of such
conditions being referred to herein as the “Second Amendment Effective Date”):

 

A.            Loan Party Documents.  On or before the Second Amendment Effective
Date, Company shall, and shall cause each other Loan Party to, deliver to
Lenders or to Administrative Agent the following with respect to Company or such
Loan Party, as the case may be, each, unless otherwise noted, dated the Second
Amendment Effective Date:

 

 

 

 

 

7

--------------------------------------------------------------------------------


 

 

(i)            Copies of the Organizational Documents of such Person, certified
by the Secretary of State of its jurisdiction of organization or, if such
document is of a type that may not be so certified, certified by the secretary
or similar officer of the applicable Loan Party, together with a good standing
certificate from the Secretary of State of its jurisdiction of organization,
each dated a recent date prior to the Closing Date; provided that, to the extent
that any such Organizational Document has been delivered previously and remains
in full force and effect without modification or amendment since the date of
such delivery, such Person may instead so certify by delivery of a certificate
signed by its secretary or similar officer;

 

(ii)           Resolutions of the Governing Body of such Person approving and
authorizing the execution, delivery and performance of this Amendment, certified
as of the Second Amendment Effective Date by the secretary or similar officer of
such Person as being in full force and effect without modification or amendment;

 

(iii)          Signature and incumbency certificates of the officers of such
Person executing this Amendment;

 

(iv)          Executed originals of this Amendment; and

 

(v)           Such other documents as Administrative Agent may reasonably
request.

 

B.            Fees and Expenses.  Company shall have paid to Administrative
Agent on or before the Second Amendment Effective Date all reasonable fees and
expenses of Administrative Agent (including, without limitation, the reasonable
fees and disbursements of O’Melveny & Myers LLP) in connection with this
Amendment.

 

C.            Representations and Warranties; Performance of Agreements. 
Company shall have delivered to Administrative Agent an Officer’s Certificate,
in form and substance satisfactory to Administrative Agent, to the effect that
the representations and warranties in Section 3 of this Amendment are true,
correct and complete in all material respects on and as of the Second Amendment
Effective Date to the same extent as though made on and as of that date (or, to
the extent such representations and warranties specifically relate to an earlier
date, that such representations and warranties were true, correct and complete
in all material respects on and as of such earlier date) and that Company shall
have performed in all material respects all agreements and satisfied all
conditions which this Amendment provides shall be performed or satisfied by it
on or before the Second Amendment Effective Date except as otherwise disclosed
to and agreed to in writing by Administrative Agent; provided that, if a
representation and warranty, covenant or condition is qualified as to
materiality, the applicable materiality qualifier set forth in this Section 2C
shall be disregarded with respect to such representation and warranty, covenant
or condition for purposes of this condition.

 

D.            Satisfaction of Conditions; Pro Forma Compliance; Certificate of
Chief Financial Officer.  On the Second Amendment Effective Date,

 

(i)            the conditions set forth in subsection 4.3 of the Credit
Agreement shall be satisfied;

 

 

 

 

8

--------------------------------------------------------------------------------


 

 

(ii)           Company would be in Pro Forma Compliance after giving effect to
the Tranche C Term Loan Commitments and the Loans to be made thereunder and the
application of proceeds therefrom as if made and applied on such date; and

 

(iii)          Administrative Agent shall have received a certificate dated such
date and executed by the Chief Financial Officer of Company, certifying as to
the satisfaction of the foregoing conditions.

 

E.             Opinions of Counsel to Loan Parties.  Lenders shall have received
originally executed copies of one or more favorable written opinions of Skadden,
Arps, Slate, Meagher & Flom LLP, counsel for Loan Parties, in form and substance
reasonably satisfactory to Administrative Agent and its counsel, dated as of the
Second Amendment Effective Date (this Amendment constituting a written request
by Company to such counsel to deliver such opinions to Lenders).

 

F.             Other Proceedings.  On or before the Second Amendment Effective
Date, all corporate and other proceedings taken or to be taken in connection
with the transactions contemplated hereby and all documents incidental thereto
not previously found acceptable by Administrative Agent, acting on behalf of
Lenders, and its counsel shall be satisfactory in form and substance to
Administrative Agent and such counsel, and Administrative Agent and such counsel
shall have received all such counterpart originals or certified copies of such
documents as Administrative Agent may reasonably request.

 

Section 3.                                          COMPANY’S REPRESENTATIONS
AND WARRANTIES

 

In order to induce Lenders to enter into the Incremental Assumption Agreement
that incorporates by reference this Amendment and to amend the Credit Agreement
in the manner provided herein, Company represents and warrants to each Lender
that the following statements are true, correct and complete:

 

A.            Corporate Power and Authority.  Company has all requisite
corporate power and authority to enter into this Amendment and to carry out the
transactions contemplated by, and perform its obligations under, the Credit
Agreement as amended by this Amendment (the “Amended Agreement”).

 

B.            Authorization of Agreements.  The execution and delivery of this
Amendment and the performance of the Amended Agreement have been duly authorized
by all necessary corporate action on the part of Company.

 

C.            No Conflict.  The execution and delivery by Company of this
Amendment and the performance by Company of the Amended Agreement do not and
will not (i) violate any provision of any law or any governmental rule or
regulation applicable to Company or any Loan Party, (ii) violate any provision
of the Organizational Documents of Company or any Loan Party, (iii) violate any
order, judgment or decree of any court or other Governmental Authority binding
on Company or any Loan Party, (iv) conflict with, result in a breach of or
constitute (with due notice or lapse of time or both) a default under any
Contractual Obligation of Company or any Loan Party, (v) result in or require
the creation or imposition of any Lien upon any of the properties or assets of
Company or any Loan Party (other than Liens created under any of the

 

 

 

 

9

--------------------------------------------------------------------------------


 

 

Loan Documents in favor of Administrative Agent on behalf of Lenders) or
(vi) require any approval of stockholders or any approval or consent of any
Person under any Contractual Obligation of Company or any of its Subsidiaries,
except for such approvals or consents which will be obtained on or before the
Second Amendment Effective Date and disclosed in writing to Lenders and except,
in the case of (i), (iii) and (iv), to the extent such violation or conflict
could not reasonably be expected to result in a Material Adverse Effect.

 

D.            Governmental Consents.  The execution and delivery by Company of
this Amendment and the performance by Company of the Amended Agreement do not
and will not require any registration with, consent or approval of, or notice
to, or other action to, with or by, any federal, state or other governmental
authority or regulatory body.

 

E.             Binding Obligation.  This Amendment has been duly executed and
delivered by Company and this Amendment and the Amended Agreement are the
legally valid and binding obligations of Company, enforceable against Company in
accordance with their respective terms, except as may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws relating to or limiting
creditors’ rights generally or by equitable principles relating to
enforceability.

 

F.             Incorporation of Representations and Warranties From Credit
Agreement.  The representations and warranties contained in Section 5 of the
Credit Agreement are and will be true, correct and complete in all material
respects on and as of the Second Amendment Effective Date to the same extent as
though made on and as of that date, except to the extent such representations
and warranties specifically relate to an earlier date, in which case they were
true, correct and complete in all material respects on and as of such earlier
date.

 

G.            Absence of Default.  No event has occurred and is continuing or
will result from the consummation of the transactions contemplated by this
Amendment that would constitute an Event of Default or a Potential Event of
Default.

 

Section 4.                                          MISCELLANEOUS

 

A.            Reference to and Effect on the Credit Agreement and the Other Loan
Documents.

 

(i)            On and after the Second Amendment Effective Date, each reference
in the Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or
words of like import referring to the Credit Agreement, and each reference in
the other Loan Documents to the “Credit Agreement”, “thereunder”, “thereof” or
words of like import referring to the Credit Agreement shall mean and be a
reference to the Amended Agreement.

 

(ii)           Except as specifically amended by this Amendment, the Credit
Agreement and the other Loan Documents shall remain in full force and effect and
are hereby ratified and confirmed.

 

(iii)          The execution, delivery and performance of this Amendment shall
not, except as expressly provided herein, constitute a waiver of any provision
of, or operate as

 

 

 

 

10

--------------------------------------------------------------------------------


 

 

a waiver of any right, power or remedy of Agent or any Lender under, the Credit
Agreement or any of the other Loan Documents.

 

B.            Fees and Expenses.  Company acknowledges that all costs, fees and
expenses as described in subsection 10.2 of the Credit Agreement incurred by
Administrative Agent and its counsel with respect to this Amendment and the
documents and transactions contemplated hereby shall be for the account of
Company.

 

C.            Headings.  Section and subsection headings in this Amendment are
included herein for convenience of reference only and shall not constitute a
part of this Amendment for any other purpose or be given any substantive effect.

 

D.            Applicable Law.  THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED
IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING
WITHOUT LIMITATION SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF
NEW YORK), WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.

 

E.             Counterparts; Effectiveness.  This Amendment may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument; signature pages may be detached from multiple separate
counterparts and attached to a single counterpart so that all signature
pages are physically attached to the same document.  This Amendment (other than
the provisions of Section 1 hereof, the effectiveness of which is governed by
Section 2 hereof) shall become effective upon the latest to occur of (i) the
execution of a counterpart hereof by Company and Administrative Agent, (ii) the
execution of a counterpart of the Incremental Assumption Agreement dated as of
the date hereof by Company, Administrative Agent and each Incremental Term
Lender that has a Tranche C Term Loan Commitment and (iii) receipt by Company
and Administrative Agent of written or telephonic notification of such execution
and authorization of delivery thereof.

 

Section 5.                                          ACKNOWLEDGEMENT AND CONSENT
BY GUARANTORS

 

Each guarantor listed on the signature pages hereof (“Guarantors”) hereby
acknowledges that it has read this Amendment and consents to the terms hereof,
and hereby confirms and agrees that, notwithstanding the effectiveness of this
Amendment, the obligations of each Guarantor under the Subsidiary Guaranty and
the other Loan Documents to which it is a party shall not be impaired or
affected and the Subsidiary Guaranty or other Loan Document is, and shall
continue to be, in full force and effect and is hereby confirmed and ratified in
all respects.  Each Guarantor further agrees that nothing in the Credit
Agreement, this Amendment or any other Loan Document shall be deemed to require
the consent of such Guarantor to any future amendment to the Credit Agreement.

 

[Remainder of page intentionally left blank.]

 

 

 

 

 

 

11

--------------------------------------------------------------------------------


 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

 

 

HEXCEL CORPORATION

 

 

 

 

 

By:

/s/ Wayne C. Pensky

 

 

Wayne C. Pensky

 

 

Senior Vice President and Chief

 

 

Financial Officer

 

 

 

 

 

GUARANTORS

 

(for purposes of Section 5 only):

 

 

 

CLARK-SCHWEBEL HOLDING CORP.

 

 

 

 

 

By:

/s/ Wayne C. Pensky

 

 

Wayne C. Pensky

 

 

President

 

 

 

HEXCEL REINFORCEMENTS CORP.

 

 

 

 

 

By:

/s/ Wayne C. Pensky

 

 

Wayne C. Pensky

 

 

President

 

 

 

 

 

--------------------------------------------------------------------------------


 

 

 

ADMINISTRATIVE AGENT:

 

 

 

DEUTSCHE BANK TRUST COMPANY AMERICAS,

 

as Administrative Agent

 

 

 

 

 

By:

/s/ Omayra Laucella

 

 

Name:

Omayra Laucella

 

 

Title:

Vice President

 

 

 

 

 

By:

/s/ Evelyn Thierry

 

 

Name:

Evelyn Thierry

 

 

Title:

Vice President

 

 

 

 

--------------------------------------------------------------------------------


 

 

SCHEDULE 2.1

 

LENDERS’ COMMITMENTS AND PRO RATA SHARES

 

The following information is hereby added to Schedule 2.1 to the Credit
Agreement:

 

Lender

 

Tranche C
Term Loan
Commitment

 

Deutsche Bank Trust Company Americas

 

$

80,000,000

 

 

 

 

 

TOTAL

 

$

80,000,000

 

 

 

 

 

 

 

--------------------------------------------------------------------------------